t c summary opinion united_states tax_court robert p duplicki petitioner v commissioner of internal revenue respondent docket no 16533-10s l filed date robert p duplicki pro_se john m janusz for respondent summary opinion wells judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules of continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case we must decide whether respondent’s appeals_office properly upheld respondent’s notice_of_federal_tax_lien nftl with respect to petitioner’s tax_year background some of the facts and certain exhibits have been stipulated the parties’ stipulated facts are incorporated in this opinion by reference and are found accordingly at the time of filing the petition petitioner resided in new york in date petitioner moved from curley drive in orchard park new york curley drive residence to a new residence on wanda avenue in cheektowaga new york wanda avenue residence after moving to the wanda avenue residence petitioner applied for and obtained a post office box in buffalo new york buffalo p o box on date sometime in late june or early july after petitioner obtained the buffalo p o box respondent updated his internal records to reflect the change in petitioner’s address from the curley drive residence to the buffalo p o box petitioner had not informed respondent about continued practice and procedure the buffalo p o box and the parties do not dispute that neither party recalls how respondent obtained knowledge of the buffalo p o box petitioner held the buffalo p o box until date when petitioner surrendered the buffalo p o box he notified the u s postal service usps in buffalo new york buffalo post office to forward to the wanda avenue residence any mail addressed to the buffalo p o box until date on date petitioner received from respondent a proposed individual income_tax assessment 30-day_letter stating that respondent had not received a form_1040 u s individual_income_tax_return for the tax_year respondent addressed the 30-day_letter to the buffalo p o box but the buffalo post office forwarded the mail to the wanda avenue residence the envelope that contained the 30-day_letter included a usps mail forwarding label upon receipt of the 30-day_letter petitioner did not inform respondent of his then- current address on date after assessing the tax due respondent sent petitioner notices of balance due to the buffalo p o box on the following dates march april may and date date and date 2the instant case involves the tax_year only but petitioner has not filed a form_1040 for any_tax year since petitioner resided at the curley drive residence when he filed the form_1040 for his tax_year on date respondent filed the nftl and sent to petitioner letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 at the wanda avenue residence petitioner timely submitted a form request for a collection_due_process or equivalent_hearing on date the hearing was held on date at which time petitioner spoke via telephone with kenneth heidle a settlement officer in respondent’s appeals_office and claimed that he never received proper notice_and_demand because they all were sent to the buffalo p o box mr heidle updated respondent’s records to list petitioner’s address as the wanda avenue residence after the hearing mr heidle reviewed respondent’s records of petitioner’s address and determined that notice_and_demand was sent to the buffalo p o box on multiple occasions on date respondent’s appeals_office issued to petitioner a notice_of_determination concerning collection action under sec_6320 and or upholding the nftl as properly filed discussion if a taxpayer requests a hearing in response to a notice_of_federal_tax_lien pursuant to sec_6320 a hearing shall be held before an impartial officer_or_employee of the appeals_office sec_6320 at the hearing the taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6320 sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for the liability in question or did not otherwise have an earlier opportunity to dispute the liability sec_6330 see also 114_tc_604 the phrase underlying tax_liability includes the tax_deficiency additions to tax and statutory interest 138_tc_295 115_tc_329 following a hearing the appeals_office must determine whether to sustain the filing of the lien in making that determination the appeals_office is required to take into consideration the verification presented by the commissioner during the hearing process that the requirements of applicable law and administrative procedure have been met the relevant issues raised by the taxpayer and whether the proposed lien or levy action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 - pursuant to sec_6330 this court has jurisdiction to review the determination made by the appeals_office in connection with the sec_6320 hearing sec_6320 as mentioned above the appeals_office is required by statute to obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 one requirement of applicable law is the provision contained in sec_6303 that the commissioner must within days after making an assessment of tax under sec_6203 give notice to each person liable for the assessed tax stating the amount due and demanding payment thereof however ‘ t he form on which a notice of assessment and demand for payment is made is irrelevant as long as it provides the taxpayer with all of the information required under sec_6303 ’ 137_tc_209 quoting 953_f2d_531 9th cir a notice of balance due constitutes a notice_and_demand for payment under sec_6303 119_tc_252 notice_and_demand of the assessed tax must be left at the person’s dwelling or usual place of business or must be sent by mail to the person’s last_known_address sec_6303 actual receipt is not required under sec_6303 lutz v united_states no wl at e d ky date 3petitioner does not contest that respondent sent to petitioner addressed to the buffalo p o box two notices of balance due on march and date within days of the date assessment as long as the records of the internal_revenue_service reflect that notice_and_demand was properly mailed to the taxpayers’ last_known_address it is irrelevant that the taxpayers did not receive actual notice hahn v united_states no wl at c d cal date petitioner contends that after assessment of the tax_liability for the tax_year he never received proper notice_and_demand from respondent respondent contends that actual receipt of notice_and_demand is not required we agree with respondent actual receipt is not required under sec_6303 lutz wl at see also eg cain v commissioner tcmemo_2009_54 wl at n proof of receipt is not required consequently petitioner’s argument that he did not receive notice_and_demand is without merit additionally petitioner contends that respondent failed to send notice_and_demand to his last_known_address respondent contends that notice_and_demand was sent to petitioner’s last_known_address the term last_known_address is well defined in the tax law a taxpayer’s last_known_address is the address that appears on the taxpayer’s most recently filed and properly processed federal tax_return unless the irs is given clear and concise notification of a different address sec_301_6212-2 proced admin regs see also sec_301_6303-1 proced admin regs it is the address to which in the light of all the surrounding facts and circumstances the commissioner reasonably believes the taxpayer wished notice to be sent 74_tc_430 if the government has become aware of a change_of address the commissioner may not rely on the address listed on the last-filed tax_return but must exercise reasonable care to discern the taxpayer’s correct address buffano v commissioner tcmemo_2007_32 wl at although the commissioner must exercise reasonable diligence in ascertaining the taxpayer’s correct address the burden is upon the taxpayer to keep the commissioner informed of the taxpayer’s correct address see 87_tc_643 62_tc_367 aff’d without published opinion 538_f2d_334 9th cir as we have stated w hen a taxpayer changes his address it is he who must notify the commissioner of such change or else accept the consequences alta sierra vista inc v commissioner t c pincite petitioner contends that respondent’s notice_and_demand was not sent to his last_known_address because it was sent to the buffalo p o box petitioner bears the burden of proving that the buffalo p o box was not his last_known_address 4petitioner has not raised sec_7491 and therefore it does not apply consequently petitioner bears the burden_of_proof see rule a petitioner concedes that he applied for the buffalo p o box shortly after moving to the wanda avenue residence and that he used the buffalo p o box until date but claims that the buffalo p o box was not his last_known_address because he did not notify respondent that the buffalo p o box was the address where he wanted to receive correspondence we disagree sec_301_6212-2 proced admin regs provides the irs will update taxpayer addresses maintained in irs records by referring to data accumulated and maintained in the united_states postal service usps national change_of address database that retains change_of address information for thirty-six months ncoa database except as provided in paragraph b ii of this section if the taxpayer’s name and last_known_address in irs records match the taxpayer’s name and old mailing address contained in the ncoa database the new address in the ncoa database is the taxpayer’s last_known_address unless the irs is given clear and concise notification of a different address according to the foregoing regulation in order to inform the usps of a change in permanent address that triggers a change_of address in the ncoa database a taxpayer must submit to the usps a usps form_3575 official mail 5although the regulations set forth a general_rule that change_of address information that a taxpayer provides to a third party such as a payor or another government agency is not clear and concise notification of a different address for purposes of determining a last_known_address an exception is made for official change_of address forms filed with the usps sec_301_6212-2 proced admin regs forwarding change_of address form sec_301_6212-2 example proced admin regs notice of proposed rulemaking definition of last_known_address fed reg date to be codified pincite c f_r pts however petitioner offered no evidence that he gave the usps a completed usps form_3575 informing it of his move to the wanda avenue residence indeed he admitted that he did not file any specific form with the buffalo post office or the usps the only evidence of petitioner’s address is his application to obtain the buffalo p o box and a notice to the buffalo post office to forward mail to the wanda avenue residence upon surrender of the buffalo p o box petitioner contends that the wanda avenue residence was his last_known_address because upon moving to the wanda avenue residence he submitted to the buffalo post office a post office box application and mail forwarding notice that gave the irs clear and concise notification of petitioner’s change_of address we disagree none of the documents petitioner submitted to the buffalo post office 6taxpayers may also inform the usps of a change in address via telephone or the internet see usps frequently asked questions - change_of address coa http faq usps com ecustomer iq usps request do create kb uspsfaq view c 5bc_usps1104jch 5d varset source sourcetype embedded last visited date petitioner neither alleges nor provides evidence that he informed the usps of his change_of address via telephone or the internet accordingly we do not further discuss those methods were the official change_of address form ie usps form required by the usps to effect a change_of address in the ncoa database petitioner merely notified the usps to forward his mail to the wanda avenue residence therefore petitioner has failed to satisfy his burden of proving that he provided respondent either directly7 or indirectly eg through the ncoa database with clear and concise notification of his change_of address see alta sierra vista inc v commissioner t c pincite consequently petitioner has failed to prove that respondent was not entitled to rely on the buffalo p o box address as his last_known_address for the purpose of sending him notice_and_demand see weinroth v commissioner t c pincite accordingly for purposes of the instant case the buffalo p o box was petitioner’s last_known_address 7petitioner received from respondent the 30-day_letter that was addressed to the buffalo p o box but delivered to the wanda avenue residence with a mail forwarding label petitioner took no action to directly notify respondent of his move to the wanda avenue residence even though the mail forwarding label should have alerted him that respondent had petitioner’s former address in respondent’s records and that respondent was attempting to contact him petitioner also could have directly provided respondent with clear and concise notification of a change in address by filing a form_1040 listing the wanda avenue residence as his address see 91_tc_1019 but as we previously mentioned he has not filed an annual tax_return since on the basis of the foregoing we hold that notice_and_demand of respondent’s assessment of tax against petitioner was not defective and the appeals office’s determination to uphold the lien was correct in reaching the foregoing holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
